              Case 1:20-cv-04304 Document 2 Filed 06/05/20 Page 1 of 4




BALLARD SPAHR, LLP
BY: Stephen J. Kastenberg
       John W. Scott
1735 Market Street, Fl. 51
Philadelphia, PA 19103-7599
215.864.8122
215.864.8635
kastenbergs@ballardspahr.com
scottj@ballardspahr.com

Attorneys for Respondent
Breaking Glass Pictures, LLC


                         UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF NEW YORK


BREAKING GLASS PICTURES, LLC,   )
                                                                   20-cv-4304
                                )                CIVIL ACTION No. __________________
          Petitioner,           )
                                )
v.                              )                PETITION TO CONFIRM
                                )                ARBITRATION AWARD
SAL FRANCIOSA PRODUCTIONS, LLC, )
                                )
          Respondent.           )



       Petitioner, Breaking Glass Pictures, LLC (“Breaking Glass”), by and through its

undersigned attorneys, Ballard Spahr LLP, hereby petitions the Court to confirm an arbitration

Decision and Final Award issued on May 13, 2020, attached hereto as Exhibit 1, and states further

as follows:

                                           PARTIES

       1.      Breaking Glass is a Pennsylvania limited liability company, engaged in the

distributing and marketing of motion pictures.
              Case 1:20-cv-04304 Document 2 Filed 06/05/20 Page 2 of 4



        2.      Respondent Sal Franciosa Productions, LLC (“SFP”) is a New York limited

liability company. Upon information and belief, SFP is in the business of producing, purchasing

and licensing motion pictures.

                                  JURISDICTION AND VENUE

        3.      This Court has jurisdiction over this matter through the Federal Arbitration Act, 9

U.S.C. § 9 (1976) (the “Arbitration Act”).

        4.      This Court also has original jurisdiction with regard to this matter pursuant to 28

U.S.C. § 1332 as an action between citizens of different states with an amount in controversy,

exclusive of interest and costs, exceeding the sum of $75,000.00.

        5.      Venue is properly laid in this Court pursuant to 28 U.S.C. § 1391(b) as the

defendant in this action resides in this district.

                                      PRAYER FOR RELIEF

        6.      On or about October 29, 2015, Breaking Glass, SFP and non-party Fame Tank

Productions, entered into a Distribution Agreement (the “Agreement”). The Agreement includes

both a “Deal Terms Agreement” and a “General Terms Agreement.” Pursuant to the Distribution

Agreement, Respondent SFP, along with nonparty Fame Tank Productions (“Fame Tank”),

licensed Breaking Glass to distribute “Fight Valley,” a motion picture produced by SFP and Fame

Tank, in exchange for a minimum guaranteed payment and a percentage of gross receipts. A copy

of the Distribution Agreement is attached hereto as Exhibit 2.

        7.      Section 17.11 of the General Terms Agreement, provides that:

                Arbitration. Any actions, disagreements or conflicts, arising
                between the Parties from obligations, rights, alleged breaches or
                warranties in the [Agreement] shall be brought in binding arbitration
                in the jurisdiction of the non-challenging party pursuant to the rules
                of the American Arbitration Association, and the prevailing party
                shall be entitled to reimbursement of its reasonable legal fees and



                                                     2
             Case 1:20-cv-04304 Document 2 Filed 06/05/20 Page 3 of 4



               cost. The American Arbitration Association shall be the sole forum
               for the resolution of any dispute between the parties.

       8.      On or about August 20, 208, SFP filed its Demand for Arbitration with the

American Arbitration Association, pursuant to Section 17.11 of the Distribution Agreement.

Breaking Glass subsequently answered and filed certain counterclaims against SFP. The parties

subsequently appointed Mark C. Morril to serve as sole arbitrator for the dispute.

       9.      Mr. Morril conducted an evidentiary hearing in Philadelphia, Pennsylvania,

between January 27, 2020 and January 29, 2020, with proper notice to all parties, Following the

hearing, Arbitrator Morrill issued a Decision and Final Award, in favor of Breaking Glass and

awarded Breaking Glass $125,000 in attorney’s fees and costs, minus $4,350.00 to cover certain

fees due to AAA (the “Arbitration Award.”). A true and correct copy of the Arbitration Award is

attached hereto as Exhibit 1.

       10.     In light of the foregoing, and the attachments hereto, Breaking Glass respectfully

requests that the Arbitration Award be confirmed, and that judgment be entered in favor of

Breaking Glass and against SFP.

       WHEREFORE, Breaking Glass Pictures, LLC respectfully petitions this Honorable Court

to proceed expeditiously and without a hearing under Fed. R. Civ. P. 78 and to enter an order

confirming the Arbitration Award and directing that judgment be entered in favor of Breaking

Glass Pictures, LLC, and against Sal Franciosa Productions, LLC, in the amount of $120,650

plus applicable interest, costs and attorneys’ fees and awarding such other relief as the Court

deems equitable and just.

Dated: June 5, 2020                                  BALLARD SPAHR, LLP


                                                     Stephen J. Kastenberg
                                                     John W. Scott
                                                     1735 Market Street, Fl. 51


                                                 3
Case 1:20-cv-04304 Document 2 Filed 06/05/20 Page 4 of 4



                               Philadelphia, PA 19103-7599
                               215.864.8122
                               215.864.8635
                               kastenbergs@ballardspahr.com
                               scottj@ballardspahr.com

                               Attorneys for Respondent
                               Breaking Glass Pictures, LLC




                           4
